 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                          Case No. 1:18-cv-01676-NONE-SAB

12                  Plaintiffs,                       ORDER VACATING JUNE 2, 2021
                                                      HEARING ON PLAINTIFFS’ MOTION FOR
13          v.                                        PRELIMINARY APPROVAL OF CLASS
                                                      ACTION AND COLLECTIVE ACTION
14   OLAM SPICES AND VEGETABLES, INC.,                SETTLEMENT

15                  Defendant.

16

17          Currently, before the Court is a motion for preliminary approval of a class action and

18 collective action settlement which has been referred by the district judge for the issuance of

19 findings and recommendations. A hearing on the motion is set for June 2, 2021 in Courtroom 9.
20 The Court, having reviewed the record, finds this matter suitable for decision without oral

21 argument. See Local Rule 230(g). Accordingly, the hearing set on June 2, 2021 IS HEREBY

22 VACATED and the parties will not be required to appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:     May 28, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
